Citation Nr: 0831858	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for hypertension, to 
include consideration as being secondary to service-connected 
disability of pain from temporomandibular joint (TMJ) 
dysfunction. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008 the Board remanded the matter for additional 
development, including clarification of a prior compensation 
and pension (C&P) opinion.  That evidence has been obtained 
and associated with the record.


FINDING OF FACT

The veteran was not diagnosed with hypertension during 
service and for 20 years thereafter, and his current 
hypertension disorder is not linked by competent probative 
medical evidence to service or a service-connected 
disability.


CONCLUSION OF LAW

Hypertension was not incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hypertension, 
including as secondary to his service-connected 
temporomandibular joint (TMJ) disability.  VA treatment 
records confirm a current diagnosis of hypertension.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are negative for treatment 
for high blood pressure, and the veteran was not diagnosed 
with hypertension during service.

VA medical records dating from January 2005 show treatment 
for and a diagnosis of hypertension.

In June 2005 the veteran was accorded a compensation and 
pension (C&P) examination.  The examiner reports that the 
veteran's military service records were reviewed, and the 
examiner noted that the veteran had been involved in a motor 
vehicle accident while in the military in December of 1983.  
Serial blood pressures taken during the examination were 
recorded as 146/100, 14/98, and 140/100.  Diagnosis was 
hypertension, but the examiner averred that there was no 
evidence of cardiomegaly, hypertensive heart disease, 
arteriosclerotic complications, or hypertensive nephropathy.  
The examiner also reported as follows:

Since this motor vehicle accident, the 
patient has had persistent progressive 
pain in the right temporal, facial and 
paracervical muscles.  It has 
especially worsened over the past three 
years.  

Daily activities are affected in that 
the patient has a sleep disturbance 
secondary to pain.  He has difficulty 
eating.  He has trouble concentrating 
secondary to pain.  He cannot do yard 
work.  He cannot do household chores.  
The patient also has to eat soft foods.

The patient has flare ups of more 
severe pain approximately 20 times per 
day depending on his activity.  These 
flare ups typically 20-30 minutes 
during which time the patient sits down 
and attempts to rest.  There is no 
incapacitation.

Physical examination reveals that the 
patient has preauricular tenderness on 
the right.  He has limited range of 
motion of the TMJ.  . . . His jaw 
opening strength is difficult to assess 
secondary to the TMJ pain.  . . . The 
patient has pain with all range of 
motion.  The patient has tenderness 
over the right paraspinal cervical 
muscles and pain over the right 
trapezius muscles.  There is no range 
of motion loss due to pain, weakness, 
fatigue, or lack of endurance following 
repetitive use.

The examiner then opined that he was unable to "attribute 
[the veteran's] hypertension secondary to the TMJ dysfunction 
without resorting to speculation."

In August 2005 a VA treating physician reported that the 
veteran had been "having more jaw pain and his BP has been 
increased since the increase in pain."  Diagnoses including 
hypertension, and the physician reiterated that the 
"patients increase in BP is related to his increase in pain 
from TMJ."

In March 2008 the June 2005 C&P examiner issued an addendum 
opinion to his June 2005 examination report.  He wrote as 
follows:

I disagree with [the VA treating 
physician].  There is no evidence in 
our literature that any chronic pain 
condition, including temporomandibular 
joint, causes a sustained increase in 
blood pressure.  It is true that an 
acute painful event causes a transient 
rise in blood pressure frequently; 
however, this is resolved when the 
acute pain event goes away - chronic 
pain is a different condition and, 
again, there is no evidence in the 
literature that supports this happening 
so I believe any causal relationship is 
certainly not supported by literature 
so it would be a matter of speculation 
to say that it happens.

This opinion is entitled to great probative value as it was 
based on an examination and a review of the claims file.  
Conversely, the Board notes that the physician in the August 
2005 treatment record did not aver that the claims file was 
reviewed, and provided no rationale for his opinion.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  The Board 
consequently finds August 2005 evidence to be of minimal 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  
Accordingly, this opinion is, therefore, outweighed by the 
other opinion.

The Board notes that the veteran's representative has 
submitted copies of three Internet articles in support of the 
veteran's claim.  Those articles have been reviewed but they 
are too general in nature to provide, alone, the necessary 
evidence to show that the veteran's nonservice-connected 
hypertension is aggravated by his service-connected TMJ 
disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, textbook, or article must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The documents in the current case do not address the 
facts of the veteran's specific case and thus are not 
entitled to any probative weight. 

Accordingly, as the probative medical evidence weighs against 
linking the veteran's hypertension disorder to service or a 
service-connected disability, service connection for a 
hypertension disorder must be denied.  38 C.F.R. § 3.102, 
3.303; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in March 2005 and March 2008 the veteran 
was apprised of the information and evidence necessary to 
establish his claim for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In May 2006 and 
March 2008 he was notified of how VA determines disability 
ratings and effective dates.  Although the 2006 and 2008 
letters were sent after the March 2005 rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran.  The Board thus finds that 
the veteran was provided adequate notice in accordance with 
38 U.S.C.A. §§ 5103, 5103A with regard to his claim for 
service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  In 
addition, the veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


